Case 1:20-cv-02569-PAE Document 43-2 Filed 08/07/20 Page 1 of 6




           EXHIBIT B
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                  INDEX NO. 514650/2018
NYSCEF DOC. NO. Case
                82   1:20-cv-02569-PAE Document 43-2 Filed 08/07/20 RECEIVED
                                                                     Page 2 ofNYSCEF:
                                                                               6      01/15/2020


       SUPREME                          COURT            OF THE               STATE                OF         NEW YORK
       COUNTY                      OF KINGS
       --   _ ___ ____ ___ __ _----                                                     --------                                       --X

       LAUREN                      LOCKWOOD,                                                                                                :

                                                                                                                                            :

                                                                           Plaintiff,                                                       :

                                                                                                                                            : Index            No.:    514650/2018
                                           -against-                                                                                         :

                                                                                                                                            : AFFIDAVIT                       OF
       CBS        RADIO                  INC.,         CBS       SPORTS                  RADIO,                                             :    JACQUELYN                        MUSIELLO
       ENTERCOM                            COMMUNICATIONS                                                                                   :

       CORP.,                JOSEPH               BENIGNO,                    SEAN                                                          :

       ARGAMAN,                            MARK            ZUKERMAN,                               ABC                                      :

       CORPORATIONS                                    and   JOHN DOES                              1-10,                                   :

                                                                                                                                            :

                                                                           Defendants.                                                      :

                                                                                                                                            :
       __------------                                         ____               ---
                                                                                         --------------------X



                        Jacquelyn                 Musiello,                under            oath,         certifies            as follows:



                        1.                I    am       over          18    years            of     age          and          reside             in     161     Hillside           Lane,         Saylorsburg


       Pennsylvania.                          I submit           this      Affidavit                for        the     court's          consideration.



                        2.                I was         employed                 by       CBS        Radio             Inc.     and         CBS          Sports       Radio         ("CBS          Radio"),        as



       a Human                 Resources                     ("HR")           Manager                   and      Payroll           Specialist                 from         2012     to     February            2017.



       My      office              at    CBS        Radio         was         located              at     345        Hudson             Street,               New      York,        New          York.        As   an



       employee                    of    CBS        Radio,            I was        required               to     follow           CBS            Corporation                policies.



                    3.                    As      an    HR       Manager,                  I was          required              to administer                      CBS      Corporation's                human


       resources               policies                and      assist        CBS          Radio            employees                  in        accordance                with     CBS          Corporation



       policies              and        Business              Code         of Conduct.                    In     2017,         there        were           approximately                   500     employees



       employed                     by        CBS        Radio.             At         most,            there           were           two             HR      employees                 for      CBS     Radio



                                        (myself          and                                                to    support              500            employees.
       employees,                                                 my        supervisor)
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                        INDEX NO. 514650/2018
NYSCEF DOC. NO. Case
                82   1:20-cv-02569-PAE Document 43-2 Filed 08/07/20 RECEIVED
                                                                     Page 3 ofNYSCEF:
                                                                               6      01/15/2020


                     4.                 Although                    I did          not       receive               formal
                                                                                                                                     training               to         perform            my         HR       manager



       duties,       I relied            on        CBS        Corporation's                        policies,               procedures,                    and          Business           Codes             of conduct



       to   do     my       job.



                     5.                                 critical           questions                or       important                   decision                                   I had           were        referred
                                         Any                                                                                                                     making


       or   sent     by       email            (by         myself          or      my       supervisor)                     up      to    CBS            Executive               Management,                       VP      HR


       or   In     House            Legal            Counsel.                  Most         of    CBS            Radio           Executives                 reported                to    CBS         Corporation



       Executives                 on     up        to      Les      Moonves,                 CEO           of      CBS        Corporation,                       while           I was         employed.                CBS


       Radio         employees                       regularly                  received                 email           communications,                                updates                on    policies           and


                                                           "Corporate"
       benefits            from              CBS                                            as      it     was             known                or       referred             to     as        and          some        had


       "CBS.com"
                                   emails            as well              as    "CBSRADIO.com".



                    6.                 My          immediate                    supervisor                 was          HR         Director,               Margaret                Marion.            Ms.       Marion



       reported             directly               to      Mark           Zulli,         who            was         VP       HR          at     CBS        Radio            and          VP     HR          CBS     Local



       Digital        Media             Corporation,                       who           then        reported                up      to       CBS         Corporation's                       EVP      HR.



                    7.                                                                                       I    witnessed                     my        supervisor,                    Ms.        Marion           have
                                       During                my       employment,



       regular            contact                       phone,             email            or     in      person             to      consult              and           obtain          guidance               and/or
                                              by


       approval              by
                                       Mr.         Zulli          regarding                 CBS           Corporation                         policies           and        decisions                that       directly


       affected           CBS          Radio            employees.                    Mr.        Zulli           is just      one         example                of     how        CBS         VP roles            would



       overlap            between               CBS              Corporation's                      companies,                      who           were           all     treated          as        employees               of


                   family"                                                         CBS'
       "CBS                             as referred                  to    in                    policies.




                                                                                                                    2
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                               INDEX NO. 514650/2018
NYSCEF DOC. NO. Case
                82   1:20-cv-02569-PAE Document 43-2 Filed 08/07/20 RECEIVED
                                                                     Page 4 ofNYSCEF:
                                                                               6      01/15/2020


                     8.              More             specifically,               my HR               duties         were           to maintain                employment,                       payroll          and



       benefit         records              of        employees,                 meet         with          employees                   to     discuss            any       internal              issues          that



       arose
                    during
                                      their           employment,                    counsel                them,          answer              questions                 about         CBS          corporate



       policies           and       procedures,                    respond              to        applications               for       benefits           and          medical             and      disability



       leave,         investigate                     employee               complaints                      and          conduct              exit       interviews.                  In        addition,                I



       calculated               payroll            and       commissions                      for      CBS         Radio           employees.



                     9.              While              I was         employed,                     CBS        Radio             and         CBS      Corporation                     had         integrated



       software               through                  Oracle            Database                    Management                         System,                and         integrated                     internal



       communication                            and      payroll           systems.                  The       systems               allowed             CBS           Corporation                   to     access



       view,        monitor               and/or             adjust        the      payroll               records          for      CBS        Radio.           All      employment,                       payroll



       and        benefits           systems               were          subject             to     approval               by       CBS        Corporation's                      HR        or     Executive



       Management.                     At        month            end,       we      reconciled                     our     books            with        CBS           Corporation's                   Finance



       department.                  My          controller             was         Randall                Friend          who          reported               directly           to   Stacey           Benson,



       CBS        Corporation                    SVP       Finance.



                     10.             In     2016,                          a CBS             company                event,           payroll          checks             that     were           required            to
                                                          during


       be      distributed                 to     employees                  at     the           event        were          lost       or     misplaced.                   As        HR         Manager,                 I



       reported              them          missing.              Before                           could        be     voided,                some        of     the       payroll           checks            were
                                                                                  they


       cashed.         CBS          Corporation                    Finance           Department                       was        informed               of      this      issue       so    that       it could



       be    handled                                       and        reissued               to     the     employees                  whose            checks            were        cashed.              This      is
                                 internally


       another            example                of     how        CBS       Corporate                     would           be       involved             in      our       payroll           system               and



       employee               decision                making.




                                                                                                               3
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                                                                                            INDEX NO. 514650/2018
NYSCEF DOC. NO. Case
                82   1:20-cv-02569-PAE Document 43-2 Filed 08/07/20 RECEIVED
                                                                     Page 5 ofNYSCEF:
                                                                               6      01/15/2020


                      11.                    Another                   example               of     CBS          Corporate                     Executive                     Management                   overlap              and



       straddling                     was         Scott         Herman,                 a long          term           CBS         employee                  who             became         CBS        Radio's               Chief



       Operations                       Officer                 in      2015.           As        COO,             Mr.            Herman                    led         various           CBS            markets               that



       overlapped                       radio,              digital          and        television.                His        office           was          at        CBS      Corporate               Headquarters



       on      52nd                              New                           New           York.          On         various                                               I was      required              to   and          did
                           Street,                              York,                                                                          occasions,



       request             Mr.          Herman's                      permission                   to     approve                 certain          payroll,                  overtime            commissions,                        or



       benefits            for          CBS        Radio              employees.



                      12.                   As HR manager,                              it was          known                to     me      that        CBS            Corporation                 had       the       right         to



       hire,      layoff              and/or                 fire      any         CBS       Radio              employee                 and,          in     fact,          were       involved              in   decision



       making               to        terminate                      CBS       Radio              employees                   as        part       of       approved                  layoffs,           performance



       and/or              termination                          policies,            particularly                      leading              up     to        merger             talks       with         Entercom                    in



       late      2016            to     early               2017.        CBS         announced                     the        Merger               in       February                 2017        and         layoffs           had



       already             started                in    2015           and      continued                  in     2016            and     2017.



                      13.                   In     2016,            I recall        receiving              CBS           Corporation                        internal            emails           regarding               newly


       implanted                      CBS          policies              and        guidelines                   for        internships                     that        were         employed                 by       all     CBS


       companies,                     following                      discussion              in     the     media              and        CBS          management                       about          the     legality              of



       unpaid           internships                          for      for-profit             employers                   in       New           York          State.



                      14.                   Although                   my      salary         was         paid          by        CBSRadio,                      in    2015,        I received           a stockletter



       award          in         lieu        of        an     increase             in    compensation                             for     excellent                   performance,                 called          a 'Share


                                  Award"
       the     Vision                                        which           was        signed            by      Les        Moonves,                   CEO             of    CBS       Corporation.




                                                                                                                        4
FILED: KINGS COUNTY CLERK 01/15/2020 09:35 PM                                                                                               INDEX NO. 514650/2018
NYSCEF DOC. NO. Case
                82   1:20-cv-02569-PAE Document 43-2 Filed 08/07/20 RECEIVED
                                                                     Page 6 ofNYSCEF:
                                                                               6      01/15/2020




                     15.            I hereby           certify        that   the   foregoing          statements      made   by   me are   true,   and   that



       if   they     are      willfully           false      I   am    subject     to   punishment.




                                                                                                                   cquelyn   Musiello



       Subscribed               and       sworn           before       me
            n this     21st      day       of   May,         2019.




              tary     Public


                   3· bac orm     d Mw York
              Notary
                  No 12CL.5 oboGO
               Quahfied   :n kh(qs County
      Commission    Expires March 4chG




                                                                                               5
